DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajihara et al. (U.S. Patent Publication No. 2018/0116057).
Regarding claim 1, Kajihara discloses a method for manufacturing a wiring substrate, comprising: forming a plating film (12a, Figure 3B, paragraph [0033]) on a metal foil (53, Figure 3B) laminated on a surface of an insulating layer (51, Figure 3A, 
Regarding claim 2, Kajihara discloses wherein the forming of the plating film includes forming a metal film on the metal foil, and forming the plating film comprising an electrolytic plating film on the metal film (Figures 3A – 3L).
Regarding claim 3, Kajihara discloses wherein the metal foil is a copper foil, and the forming of the plating film includes forming the plating film comprising an electrolytic plating film comprising copper (Figures 3A – 3L).
Regarding claim 4, Kajihara discloses wherein the first etching process includes partially removing the metal foil such that part of the insulating layer is exposed (Figures 3A – 3L).
Regarding claim 5, Kajihara discloses wherein the second etching process includes removing metal residues of the metal foil in recesses of the surface of the insulating layer (Figures 3A – 3L).
Regarding claim 6, Kajihara discloses wherein the first etching process includes applying an etching solution comprising copper chloride (Figures 3A – 3L).
Regarding claim 7, Kajihara discloses wherein the second etching process includes applying an etching solution comprising sulfuric acid and hydrogen peroxide (Figures 3A – 3L).
Regarding claim 8, Kajihara discloses wherein the second etching process includes applying an etching solution comprising an additive having a side etching inhibitory effect (Figures 3A – 3L).
Regarding claim 9, Kajihara discloses wherein the forming of the etching resist includes forming the opening, and the first etching process includes removing the part of the plating film exposed by the opening of the etching resist such that a width of a cavity formed by the removing of the part of the plating film becomes larger than a width of the opening of the etching resist (Figures 3A – 3L).
Regarding claim 10, Kajihara discloses wherein the second etching process is conducted after the removing of the etching resist from the plating film on the metal foil laminated on the surface of an insulating layer (Figures 3A – 3L).
Regarding claim 11, Kajihara discloses wherein the second etching process is conducted before the removing of the etching resist from the plating film on the metal foil laminated on the surface of an insulating layer (Figures 3A – 3L).  
Regarding claim 12, Kajihara discloses a wiring substrate, comprising: the conductor layer having the conductor pattern produced by the method of claim 1 (Figures 3A – 3L).
Regarding claim 13, Kajihara discloses a wiring substrate, comprising: the conductor layer having the conductor pattern produced by the method of claim 10 (Figures 3A – 3L).
Regarding claim 14, Kajihara discloses a wiring substrate, comprising: the conductor layer having the conductor pattern produced by the method of claim 11 (Figures 3A – 3L).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847